Citation Nr: 1704757	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-15 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to July 27, 2011, a rating in excess of 20 percent prior to June 22, 2012, and a rating in excess of 30 percent thereafter, for service-connected right knee internal derangement and osteoarthritis (right knee disability).

2.  Entitlement to a compensable rating for laxity of the right knee associated with service-connected right knee disability.

3.  Entitlement to a compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to May 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In an April 2013 rating decision, the Veteran's rating for his right knee disability was increased to 20 percent, effective July 27, 2011, and 30 percent, effective June 22, 2012.  Additionally, a noncompensable rating for laxity was granted.  However, higher ratings for this disability are available.  As such, and because he is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal regarding the evaluation of the Veteran's right knee disability to reflect the April 2013 rating decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The record shows that the Veteran was most recently afforded a VA examination in June 2012 to assess the nature and severity of his right knee disability.  However, evidence associated with the record since indicates a possible increase in severity since that time.  Specifically, although the June 2012 VA examiner noted no objective evidence of right knee instability, in January 2013, the Veteran was prescribed an anterior cruciate ligament brace to improve his knee stability.

Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating for his right knee disability.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Moreover, the Board notes that the subsequent to the July 2012 VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing." Id.

A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion. They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

With regard to the Veteran's claim for a compensable rating for allergic rhinitis, the Board finds that the VA examinations of record are inadequate to adjudicate his claim for a higher rating, and a remand is necessary to afford him a new VA examination.

In March 2011, the Veteran underwent a VA examination.  The examiner noted that, while the examination request noted that the service-connected disability was allergic rhinitis, the Veteran indicated that he was diagnosed with chronic sinusitis.  The examiner noted that symptoms included sinus pressure and clear and sticky postnasal drip without rhinitis.  Treatment included steroid nasal sprays and antihistamines, but the Veteran stopped them because they made him sleepy.  He reported use of over-the-counter congestion relief, as well as occasional saline irrigation washes of his sinus.  He reported breathing through his mouth because he could not get air through his nose.  Upon examination, his turbinates were not inflamed, although the nasal opening appeared narrower on the right side.  There was no edema, bogginess, or injection of the nasal turbinates.  There was no obvious septal deviation, no masses, and no polyps.  He was diagnosed with chronic sinusitis.

In his May 2012 notice of disagreement, the Veteran essentially argued that his current rating did not contemplate all of his symptoms.  Specifically, he argued that his rating should also contemplate his sinus related symptoms.  He also argued that the March 2011 VA examination was inadequate because, although the examiner noted no obvious septal deviation, he was diagnosed with a deviated septum in 1996 and he underwent surgery for a deviated septum in October 2011.

In June 2012, the Veteran underwent another VA examination.  The examiner noted a diagnosis of allergic rhinitis and a deviated septum that was repaired in October 2011.  The examiner noted that prior to his October 2011 surgery, his symptoms included a stuffy nose, difficulty breathing through his nose, and pain in between his eyes.  Treatment included daily oral antihistamines.  The examiner noted that he missed two days of work over the last twelve months due to sinus flares.  Once again, the examiner noted the diagnosis of rhinitis, but not sinusitis.  With regard to the symptoms associated with rhinitis, the examiner noted that the Veteran's nasal passage was not greater than 50 percent on both sides; there was not a complete obstruction on one side; there was no permanent hypertrophy of the nasal turbinates; there were no nasal polyps; and there was no evidence of any granulomatous conditions.

Review of the Veteran's VA treatment records shows diagnosis of and treatment for both allergic rhinitis and sinusitis.  See, e.g., June 2012 VA Primary Care Note.

The Board finds that these two examinations are inadequate to adjudicate the Veteran's claim.  Specifically, the examinations are unclear as to what his actual diagnoses are, and the examinations do not address the relevant symptomatology associated with the diagnostic codes pertinent to both allergic rhinitis and sinusitis.  See 38 C.F.R. § 4.97 (2016).  To ensure an adequate record upon which to decide his claim, the Board finds that he should be afforded a new VA examination.

Additionally, on remand any updated VA treatment records, dated from March 13, 2013, to the present should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, he should be given the opportunity to identify any private treatment records that are relevant to his claims, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2016).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain a complete copy of VA treatment records related to his service-connected right knee disability, and/or his service-connected allergic rhinitis.  The record currently reflects VA treatment records dated through March 13, 2013.

2.  The Veteran should also be given an opportunity to identify any additional healthcare providers who have treated him for his service-connected right knee disability, and/or his service-connected allergic rhinitis.  After securing any necessary authorizations from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  

3.  If any records, either VA or non-VA records, cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected right knee disability. The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

As part of the examination, the examiner should conduct range of motion studies on the right knee.  The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of flexion and extension.  In so doing, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, or provide an explanation as to why it is not possible to do so.

If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion and/or extension at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which he experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

The examiner should also address whether the Veteran's right knee disability causes instability or laxity, and whether such is slight, moderate, or severe.

A complete medical rationale for all opinions expressed must be provided.

5.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected allergic rhinitis. The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

As part of the examination, the examiner should clarify whether he currently suffers from allergic rhinitis and/or sinusitis.  The examiner should render all findings necessary for the evaluation of allergic rhinitis and sinusitis, to include the presence of polyps, degrees of obstruction of both sides of his nasal passage, the nature and frequency of incapacitating and non-incapacitating episodes, medications, and symptoms such as headaches, pain, and purulent discharge or crusting.

Moreover, the examiner should render a retrospective opinion regarding the severity of the Veteran's disability(ies) since August 13, 2010, the date his claim was received.  Specifically, the examiner should indicate whether there has been any change(s) in severity and, if so, the examiner should identify the approximate date of the change(s) and provide an assessment of the severity.

A complete medical rationale for all opinions expressed must be provided.

6.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


